Citation Nr: 1117095	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

As support for this TDIU claim (and another claim also pending at the time for a higher rating for his bilateral hearing loss), the Veteran and his wife testified at a hearing at the RO in July 2008 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  Subsequently, in September 2008, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for additional development and consideration.

The Board later issued a decision in April 2009 denying the Veteran's claim for a rating higher than 50 percent for his bilateral hearing loss and his claim for a TDIU.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).

In a November 2010 memorandum decision, the CAVC determined the Veteran had abandoned his appeal of the claim for a rating higher than 50 percent for his bilateral hearing loss since he had not made any argument pertaining to this claim.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997).  Thus, that claim is no longer at issue.  Significantly, though, the CAVC vacated the Board's decision concerning the denial of the remaining TDIU claim and remanded this claim to the Board for further development and readjudication.

The Board, in turn, is remanding this remaining TDIU claim to the RO.




An additional issue of entitlement to service connection for a bilateral knee disorder has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over this additional claim and resultantly is referring it to the RO for appropriate development and consideration.  

REMAND

The Veteran maintains that he is unemployable, and therefore entitled to a TDIU, because of the severity of his bilateral hearing loss - his sole service-connected disability.  

This disability, as mentioned, is rated as 50-percent disabling.  Hence, he does not satisfy the threshold minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

But according to 38 C.F.R. § 4.16(b), even if, as here, a Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service connected disability.  
38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a TDIU on this extra-schedular basis.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 


The Board may not assign an extra-schedular rating in the first instance.   See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  But the Board must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In its November 2010 memorandum decision partially vacating the Board's prior April 2009 decision denying this TDIU claim, the CAVC concluded the Board had impermissibly relied on its own unsubstantiated opinion in determining the Veteran would still work as an accountant so long as he did not have to interact with clients.  According to the CAVC, the Board made no effort to discount the credibility or probative value of the appellant's July 2008 hearing testimony in which he indicated that he could no longer work as an accountant because of the severity of his service-connected hearing condition.  So, added the CAVC, the Board should not have denied his TDIU claim without citing to independent evidence showing he is still employable, that is, still capable of obtaining and maintaining substantially gainful employment given his level of education and prior work experience, training, etc.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The reports of the January 2006, March 2007 and July 2008 VA audiological examinations do not address the impact of the Veteran's hearing loss on his ability to obtain or maintain substantially gainful employment.  VA C&P hearing examination worksheets were revised during the pendency of this appeal to include the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Notably, though, these VA examination reports do not include comments on the effect of his hearing loss on his occupational functioning, let alone other daily activities.  See id.  

To try and validate his claim, the Veteran has submitted numerous statements concerning his inability to hear his former clients when working as an accountant and tax professional, thereby impairing his ability to gather sufficient information from them to perform accounting services.  See generally July 2008 personal hearing transcript; see also December 2007 statement.  Also in the file are numerous statements from his clients to this same effect, that his hearing loss negatively impacted his accounting services to them.  See December 2006 statements.  These statements are certainly competent, since within the realm of lay observation and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since these allegations appear to be uncontradicted, even by medical findings, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).  

The Board, therefore, is compelled to remand this TDIU claim for referral to the Director of the Compensation and Pension Service or other designate in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extra-schedular basis.  

Accordingly, this claim is REMANDED for the following action:

1.  Schedule a VA examination for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected bilateral hearing loss precludes him from obtaining and maintaining substantially gainful employment, including in his prior profession as an accountant and tax advisor, given his level of education, prior training, experience, etc., if not also considering his age and any occupational 

impairment attributable to disability that is not 
service-connected.

To facilitate making this important determination, have the designated examiner review the claims file for the pertinent medical and occupational history, including a complete copy of this remand and the CAVC's November 2010 memorandum decision.  

2.  Then refer this TDIU claim to the Director of Compensation and Pension (C&P) Service, pursuant to 38 C.F.R. § 4.16(b), for consideration of whether this benefit is warranted on an extra-schedular basis.  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains to be decided by the Director of C&P Service or designee.

3.  If this claim is not granted, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




